



EXHIBIT 10.5


 FIRST AMENDMENT
TO THE
UNITED BANCORP, INC.
SENIOR MANAGEMENT BONUS DEFERRAL STOCK PLAN
(As Amended through February 26, 2009)




WHEREAS, United Bancorp, Inc. (the “Company”) has adopted and maintains the
United Bancorp, Inc. Senior Management Bonus Deferral Stock Plan (As Amended
through February 26, 2009) (the “Plan”); and


WHEREAS, pursuant to Section 10.2 of the Plan, the Company has reserved the
right to amend the Plan at any time; and


WHEREAS, the Company desires to amend the Plan to comply with certain TARP
restrictions on compensation.


NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the Plan is amended, effective
immediately, as follows:


1.           The following sentence is added at the end of Section 10.2:
 
“Notwithstanding the preceding, the Board may amend the Plan in any manner
required by law or to the extent the Board determines that a modification is
needed to ensure that the Plan does not provide incentives for senior executive
officers to take unnecessary or excessive risks that threaten the value of UBI
or any of its controlled group members as prohibited by Section 111 of the
Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 (“ARRA”).”
 
2.           A new Section 12 is added to the Plan as follows:
 
“12 -- RECOVERY.
 
If any payment received by a Participant under this Plan is determined to have
been based on statements of earnings, revenue, gains or other criteria that are
later proven to be materially inaccurate, and the payment is determined to be
subject to the recovery provisions of EESA as amended by ARRA, the Participant
shall return to the Company the excess of any value received under this Plan
over the value that would have been received based on an accurate determination
of such criteria.”
 
IN WITNESS WHEREOF, the Company has caused this First Amendment to the United
Bancorp, Inc. Senior Management Bonus Deferral Stock Plan (As Amended through
February 26, 2009) to be executed by its duly authorized representative this
15th day of September, 2009.
 
 

   UNITED BANCORP, INC.            /s/ David S. Hickman    By:    David S.
Hickman    Its:    Chairman of the Board  

 


 
 

--------------------------------------------------------------------------------

 
